DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 9/24/2021 does not put the application in condition for allowance.
	Examiner acknowledges priority under 35 USC 119.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6-7, 9, 11-13, 15, 18-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322527)	
Regarding Claim 1, Hwang et al. teaches a solar cell panel [Fig. 5, 0017], comprising:
	A plurality of solar cell strings each including a plurality of solar cells [Fig. 5, 0017] and a plurality of wiring members [142, Fig. 5, 0039] connecting the plurality of solar cells in a first direction [Fig. 5, first direction in direction from cell to cell]
	a sealing member sealing the plurality of solar cell strings [130, Fig. 2, 0038];
	a first cover member [110, Fig. 2, 0038] positioned on one surface of the plurality of solar cell strings on the sealing member [130, Fig. 2, 0038]; and
	a second cover member [200, Fig. 2, 0038] positioned on other surface of the plurality of solar cell strings on the sealing member [130, Fig. 2, 0038],
	wherein the plurality of wiring members include a plurality of first wiring members each having a first width (w1), and a plurality of second wiring member, wherein widths of each of the plurality of second wiring members is less than the first width (w1) [0099]
	wherein the plurality of solar cell strings include a first solar cell string positioned adjacent to a first edge of the solar cell panel in a second direction intersecting the first direction and a second solar cell string positioned adjacent to a second edge of the solar cell panel in the second direction [Fig. 1 and Fig. 5, 0038, 0087],
	wherein, in at least one of a plurality of first solar cells included in the first solar cell string, the plurality of second wiring members are positioned adjacent to a first side of a first solar cell adjacent to the first edge from among the plurality of first solar cells [Fig. 5, 0087-0088]
	wherein the widths of the plurality of second wiring members positioned adjacent to the first side decrease as each of the plurality of second wiring members disposed adjacent to the first side becomes closer to the first side, wherein, in at least one of a plurality of second solar cells included in the second solar cell string, the plurality of second wiring members are positioned adjacent to a second side of a second solar cell adjacent to the second edge from among the plurality of second solar cells, 
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell are changed, the precise position and dimensions of the wiring member on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “width of the first and second wiring members,” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring members on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	
	Regarding Claim 3,  within the combination above, Hwang et al. is silent on wherein, wherein in the at least one first solar cell,  the plurality of second wiring members are provided in  a region that extends from the first side to about 15% of a width of the at least one first solar cell along the second direction, and in the at least one second solar cell,  wherein the plurality of second wiring members are 
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell are changed, the precise position and dimensions of the wiring member on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein in the at least one first solar cell,  the plurality of second wiring members are provided in  a region that extends from the first side to about 15% of a width of the at least one first solar cell along the second direction, and in the at least one second solar cell,  wherein the plurality of second wiring members are provided in a region that extends from the second side to about 15% of a width of the at least one second solar cell along the second direction.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring member on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 6, within the combination above, modified Hwang et al. teaches wherein the first width (w1) of the plurality of first wiring members is about 250 um to 500 um overlapping the claimed 200um to about 500um [0099], or
	wherein the first or second wiring members have a circular or rounded part [Fig. 6]
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 7, within the combination above, modified Hwang et al. teaches wherein a number of the plurality of second wiring member is less than a number of the plurality of first wiring members [See 142 in figure 5, there are 9 wiring member 142 in figure 5, outer 142 which are second wiring members, and inner 142 are the first wiring members]
	Regarding Claim 9, Hwang et al. teaches wherein each of the first and second cover members includes a glass substrate [110, Fig. 2, 0043].
	Regarding Claim 11, within the combination above, modified Hwang et al. teaches wherein the plurality of solar cell strings further include at least one inner solar cell string positioned between the first solar cell string and the second solar cell string, and
	wherein the plurality of second wiring members are provided in the first and second solar cell strings, and the plurality of second wiring members are  not provided in the inner solar cell string [Fig. 2 and Fig. 5]
	Regarding Claim 12, within the combination above, modified Hwang et al. teaches wherein each of the first and second solar cells includes:
	a semiconductor substrate [10, Fig. 3, 0051];
	a conductive type region [20, Fig. 3, 0050-0051] positioned at one surface of the semiconductor substrate [10, Fig. 3, 0051] or on the one surface of the semiconductor substrate [10, Fig. 3, 0051]; and
	an electrode [48, Fig. 3, 0048] electrically connected to the conductive type region [20, Fig. 3, 0050-0051],
wherein the electrode includes:
	a plurality of finger lines [42a, Fig. 18, 0090-0091] parallel to each other; and

	Hwang et al. is silent on wherein at least one of a size and a number of the plurality of pads of a bus bar corresponding to the plurality of second wiring members among the plurality of bus bar is greater than a size and a number of the plurality of pads of a bus bar corresponding to the first wiring member among the plurality of bus bars.
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the dimensions of the wiring members and busbars on the solar cell , with said construction cost and operating efficiency both changing as the dimensions of the wiring members and busbars on the solar cell are changed, the precise dimensions of the wiring members and busbars on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein at least one of a size and a number of the plurality of pads of a bus bar corresponding to the second wiring members among the plurality of bus bar is greater than a size and a number of the plurality of pads of a bus bar corresponding to the first wiring member among the plurality of bus bars.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the dimensions of the wiring members and busbars on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding Claim 13,   Hwang et al. teaches a solar cell panel [Fig. 5, 0017], comprising:

	a sealing member [130, Fig. 2, 0038] disposed on first and second surfaces of the plurality of solar cells [Fig. 2];
	a first cover member [110, Fig. 2, 0038] positioned on the sealing member [130, Fig. 2, 0038] that is on the first surface of the plurality of solar cells [Fig. 2]; and
	a second cover [200, Fig. 2, 0038] member positioned on the sealing member that is on the second surface of the plurality of solar cells [Fig. 2],
	wherein the plurality of wiring members include a plurality of first wiring members each having a first width (w1), and a plurality of second wiring member, wherein widths of each of the plurality of second wiring members is less than the first width (w1) [0099]
	wherein the plurality of solar cell strings include a first solar cell string positioned adjacent to a first edge of the solar cell panel in a second direction intersecting the first direction and a second solar cell string positioned adjacent to a second edge of the solar cell panel in the second direction [Fig. 1 and Fig. 5, 0038, 0087],
	wherein, in at least one of a plurality of first solar cells included in the first solar cell string, the plurality of second wiring members are positioned adjacent to a first side of a first solar cell adjacent to the first edge from among the plurality of first solar cells [Fig. 5, 0087-0088]
	wherein the widths of the plurality of second wiring members positioned adjacent to the first side decrease as each of the plurality of second wiring members disposed adjacent to the first side becomes closer to the first side, wherein, in at least one of a plurality of second solar cells included in the second solar cell string, the plurality of second wiring members are positioned adjacent to a second side of a second solar cell adjacent to the second edge from among the plurality of second solar cells, and wherein the widths of the plurality of second wiring members positioned adjacent to the second 
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell are changed, the precise position and dimensions of the wiring member on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “width of the first and second wiring members” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring members on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).	
	Regarding Claim 15, within the combination above, modified Hwang et al. is silent on wherein, wherein in the at least one first solar cell,  the plurality of second wiring members are provided in  a region that extends from the first side to about 15% of a width of the at least one first solar cell along the second direction, and in the at least one second solar cell,  wherein the plurality of second wiring members are provided in a region that extends from the second side to about 15% of a width of the at least one second solar cell along the second direction. 

	Regarding Claim 18, within the combination above, modified Hwang et al. teaches s wherein the first width of the plurality of first wiring members  (w1) is about 250 um to 500 um overlapping the claimed 200um to about 500um [0099], or
	wherein the first or second wiring members have a circular or rounded part [Fig. 6]
	Regarding Claim 19, within the combination above, modified Hwang et al. teaches wherein a number of the plurality of second wiring members is less than a number of the plurality of first wiring 
	Regarding Claim 21, within the combination above, modified Hwang et al. is silent on wherein a width of the plurality of pads of the bus bar corresponding to the the plurality of second wiring members is greater than the width of each of the plurality of the second wiring members in the second direction [Fig. 7, 0119]
	Regarding Claim 22, the limitation of  “wherein thicknesses of the sealing member at the first and second edges of the solar cell panel are thinner that a thickness of the sealing member at an interior of the solar cell panel during lamination.” is referring to the thickness during lamination and is considered a product by process claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	Regarding Claim 23, the limitation of “wherein thicknesses of the sealing member at the first and second edges of the solar cell panel are thinner that a thickness of the sealing member at an interior of the solar cell panel during lamination.” is referring to the thickness during lamination and is considered a product by process claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

	Regarding Claim 24, within the combination above, modified Hwang et al. is silent on wherein a ratio (w2/w1) of the second width (w2) of the plurality of second wiring members to the first width (w1) of the plurality of first wiring members is about 0.6 to about 0.9.
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell are changed, the precise the position and dimensions of the wiring member on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a ratio (w2/w1) of the second width (w2) of the second wiring members to the first width (w1) of the first wiring members is about 0.6 to about 0.9.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring member on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322527) in view of Bunea (US Pub No. 2011/0048505)
Regarding Claim 8, within the combination above, modified Hwang et al. is silent on wherein a thickness of the sealing members positioned on one side of the solar cell panel is two times or less with respect to the first width (w1) of the plurality of first wiring members.
	Bunea et al. teaches a sealing member [Encapsulant 203, Fig. 2, 0034-0035] with a thickness of about 450 um [0034-0035].
	Since Hwang et al. teaches a sealing members [0041], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the sealing member of Hwang et al. with the thickness of the sealing member of Bunea et al. as it is merely the selection of a known sealing member thickness for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell are changed, the precise the position and dimensions of the wiring member and the encapsulant of the solar cell would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a thickness of the sealing member positioned on one side of the solar cell panel is two times or less with respect to the first width of the first wiring members.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the position and dimensions of the wiring member on the solar cell and the 
	Regarding Claim 20, within the combination above, modified Hwang et al. is silent on wherein a thickness of the sealing member positioned on one side of the solar cell panel is two times or less with respect to the first width (w1) of the plurality of first wiring members.
	Bunea et al. teaches a sealing member [Encapsulant 203, Fig. 2, 0034-0035] with a thickness of about 450 um [0034-0035].
	Since Hwang et al. teaches a sealing members [0041], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the sealing member of Hwang et al. with the thickness of the sealing member of Bunea et al. as it is merely the selection of a known sealing member thickness for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting  the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell , with said construction cost and operating efficiency both changing as the position and dimensions of the wiring member on the solar cell and the encapsulant of the solar cell are changed, the precise position and dimensions of the wiring member and the encapsulant on the solar cell would have been considered a result effective variable by one having ordinary skill in the art before .
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about the new limitations, examiner acknowledges the figure 8 of the instant application.  Hwang et al. teaches a plurality of 142, Fig. 5, 0087, in figure 5, there are 9 wiring members 142, the 5 inner wiring members 142 are the first wiring members, and the outer 2 on each side are the second wiring members, 142 is taught as having width of 250 to 500 um, 0099, and it is the view of the examiner that one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, position and dimensions of the wiring member on the solar cell of Hwang et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726